Citation Nr: 0944713	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-34 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome

2.  Entitlement to service connection for blanchable 
erythema.  

3.  Entitlement to service connection for capsulitis.

4.  Entitlement to service connection for chronic herpetic 
neuritis.

5.  Entitlement to service connection for a disability to 
account for chronic testicular pain.

6.  Entitlement to service connection for colon polyps.

7.  Entitlement to service connection for epidermoid cyst.

8.  Entitlement to service connection for extensive pannasal 
sinus disease.

9.  Entitlement to service connection for fibromyalgia.

10.  Entitlement to service connection for ganglionitis.

11.  Entitlement to service connection for hemorrhoids.

12.  Entitlement to service connection for joint disease of 
the spine.

13.  Entitlement to service connection for monilia simplex I.

14.  Entitlement to service connection for a disability to 
account for myalgia.

15.  Entitlement to service connection for pancreatitis.

16.  Entitlement to service connection for psoriatic 
arthritis and osteoarthritis.

17.  Entitlement to service connection for a disability to 
account for sore and swollen lymph nodes. 

18.  Entitlement to service connection for vasculitis.  

19.  Entitlement to service connection for psoriasis.

20.  Entitlement to service connection for diverticulosis, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).  

21.  Entitlement to service connection for shingles, to 
include as secondary to service-connected PTSD.  

22.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.

23.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969, to include service in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2006 rating decision in which the RO 
continued the 30 percent rating assigned for PTSD (in June 
2006), denied entitlement to a TDIU, and denied service 
connection for bilateral carpal tunnel syndrome, blanchable 
erythema, capsulitis, chronic herpetic neuritis, condition to 
account for chronic testicular pain, colon polyps, 
diverticulosis, epidermoid cyst, extensive pannasal sinus 
disease, fibromyalgia, ganglionitis, hemorrhoids, joint 
disease of the spine, monilia simplex I, condition to account 
for myalgia, pancreatitis, psoriatic arthritis, 
osteoarthritis, shingles, condition to account for sore and 
swollen lymph nodes, vasculitis, and psoriasis.  In February 
2007, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in September 2007, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2007.  A 
supplemental SOC (SSOC) was issued in August 2008.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
The service connection issues have also been recharacterized 
due to the Veteran's recent statement that these disabilities 
were aggravated by service-connected PTSD.  

In August 2009, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is also of record.  

During the August 2009 hearing, the Veteran requested, and 
the undersigned granted, a 30-day abeyance period for 
submission of additional evidence in support of the claims.  
The Veteran has submitted additional evidence to the Board, 
waiving initial RO consideration of the evidence.  See 
38 C.F.R. § 20.800 (2009).

The Board's decision addressing the claims for service 
connection for bilateral carpal tunnel syndrome, blanchable 
erythema, capsulitis, chronic herpetic neuritis, a disability 
to account for chronic testicular pain, colon polyps, 
epidermoid cyst, extensive pannasal sinus disease, 
fibromyalgia, ganglionitis, hemorrhoids, joint disease of the 
spine, monilia simplex I, a disability to account for 
myalgia, pancreatitis, psoriatic arthritis, osteoarthritis, a 
disability to account for sore and swollen lymph nodes, 
vasculitis, and psoriasis are set forth below and are being 
dismissed.  The claims for service connection for 
diverticulosis and shingles, an initial rating in excess of 
30 percent for PTSD, and a TDIU are addressed in the remand 
following the order; those matters are being remanded to the 
RO, via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required.




FINDING OF FACT

On August 20, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran requesting withdrawal of his appeal as to the issues 
of service connection for bilateral carpal tunnel syndrome, 
blanchable erythema, capsulitis, chronic herpetic neuritis, a 
disability to account for chronic testicular pain, colon 
polyps, epidermoid cyst, extensive pannasal sinus disease, 
fibromyalgia, ganglionitis, hemorrhoids, joint disease of the 
spine, monilia simplex I, a disability to account for 
myalgia, pancreatitis, psoriatic arthritis, osteoarthritis, a 
disability to account for sore and swollen lymph nodes, 
vasculitis, and psoriasis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
regarding his claim for service connection for bilateral 
carpal tunnel syndrome have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of an appeal by the appellant 
regarding his claim for service connection for blanchable 
erythema have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of an appeal by the appellant 
regarding his claim for service connection for capsulitis 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

4.  The criteria for withdrawal of an appeal by the appellant 
regarding his claim for service connection for chronic 
herpetic neuritis have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

5.  The criteria for withdrawal of an appeal by the appellant 
regarding his claim for service connection for a disability 
to account for chronic testicular pain have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

6.  The criteria for withdrawal of an appeal by the appellant 
regarding his claim for service connection for colon polyps 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

7.  The criteria for withdrawal of an appeal by the appellant 
regarding his claim for service connection for epidermoid 
cyst have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).

8.  The criteria for withdrawal of an appeal by the appellant 
regarding his claim for service connection for extensive 
pannasal sinus disease have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

9.  The criteria for withdrawal of an appeal by the appellant 
regarding his claim for service connection for fibromyalgia 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

10.  The criteria for withdrawal of an appeal by the 
appellant regarding his claim for service connection for 
ganglionitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

11.  The criteria for withdrawal of an appeal by the 
appellant regarding his claim for service connection for 
hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

12.  The criteria for withdrawal of an appeal by the 
appellant regarding his claim for service connection for 
joint disease of the spine have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

13.  The criteria for withdrawal of an appeal by the 
appellant regarding his claim for service connection for 
monilia simplex I have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

14.  The criteria for withdrawal of an appeal by the 
appellant regarding his claim for service connection for a 
disability to account for myalgia have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

15.  The criteria for withdrawal of an appeal by the 
appellant regarding his claim for service connection for 
pancreatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

16.  The criteria for withdrawal of an appeal by the 
appellant regarding his claim for service connection for 
psoriatic arthritis and osteoarthritis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

17.  The criteria for withdrawal of an appeal by the 
appellant regarding his claim for service connection for a 
disability to account for sore and swollen lymph nodes have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

18.  The criteria for withdrawal of an appeal by the 
appellant regarding his claim for service connection for 
vasculitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

19.  The criteria for withdrawal of an appeal by the 
appellant regarding his claim for service connection for 
psoriasis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

During the August 20, 2009 hearing, the Veteran indicated 
that he wished to withdraw from appeal all of his claims 
except for a higher rating for PTSD, TDIU, and service 
connection for diverticulosis and shingles.  A written 
statement to this effect was also submitted that same day.

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn his appeal 
as to the issues of service connection for bilateral carpal 
tunnel syndrome, blanchable erythema, capsulitis, chronic 
herpetic neuritis, a disability to account for chronic 
testicular pain, colon polyps, epidermoid cyst, extensive 
pannasal sinus disease, fibromyalgia, ganglionitis, 
hemorrhoids, joint disease of the spine, monilia simplex I, a 
disability to account for myalgia, pancreatitis, psoriatic 
arthritis, osteoarthritis, a disability to account for sore 
and swollen lymph nodes, vasculitis, and psoriasis, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to these issues and 
they are dismissed.


ORDER

The appeal as to the claim for service connection for 
bilateral carpal tunnel syndrome is dismissed.

The appeal as to the claim for service connection for 
blanchable erythema is dismissed.

The appeal as to the claim for service connection for 
capsulitis is dismissed.

The appeal as to the claim for service connection for chronic 
herpetic neuritis is dismissed.

The appeal as to the claim for service connection for a 
disability to account for chronic testicular pain is 
dismissed.

The appeal as to the claim for service connection for colon 
polyps is dismissed.

The appeal as to the claim for service connection for 
epidermoid cyst is dismissed.

The appeal as to the claim for service connection for 
extensive pannasal sinus disease is dismissed.

The appeal as to the claim for service connection for 
fibromyalgia is dismissed.

The appeal as to the claim for service connection for 
ganglionitis is dismissed.

The appeal as to the claim for service connection for 
hemorrhoids is dismissed.

The appeal as to the claim for service connection for joint 
disease of the spine is dismissed.

The appeal as to the claim for service connection for monilia 
simplex I is dismissed.

The appeal as to the claim for service connection for a 
disability to account for myalgia is dismissed.

The appeal as to the claim for service connection for 
pancreatitis is dismissed.

The appeal as to the claim for service connection for 
psoriatic arthritis and osteoarthritis is dismissed.

The appeal as to the claim for service connection for a 
disability to account for sore and swollen lymph nodes is 
dismissed.

The appeal as to the claim for service connection for 
vasculitis is dismissed.

The appeal as to the claim for service connection for 
psoriasis is dismissed.



REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

Regarding the claim for higher initial rating for PTSD, the 
Board notes, at the outset, the Board notes that private 
treatment records from Dr. B dated in 2008 and 2009 reflect 
Global Assessment of Functioning (GAF) scores of 30; however, 
VA treatment records dated in 2008 note GAF scores in the 
50s.  The Veteran was last afforded a VA examination for PTSD 
in September 2006; at that time, a GAF score of 52 was 
assigned.  The recent GAF scores of 30 suggest that the 
Veteran's PTSD has worsened and warrants a higher rating. 

To ensure that the record reflects the current severity of 
the Veteran's PTSD, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board further notes that, specific to the claim for a 
TDIU, the Veteran does not currently  meet the percentage 
requirements for a  of 38 C.F.R. § 4.16(a)-no single 
disability rated as 60 percent or more-for assignment of a 
TDIU on a schedular basis.  However, regardless of whether 
schedular or extra-schedular, the award of a TDIU requires a 
showing that the Veteran's service-connected disability/ies 
render(s) him or her unemployable.  Here, the record contains 
a medical opinion suggesting that he is unemployable due to 
his service-connected PTSD.  In this regard, Dr. B has noted 
on multiple occasions that the Veteran has PTSD resulting in 
unemployability which is permanent in nature.  

Given the foregoing, the Board finds that on examination, a 
VA psychiatrist or psychologist should render a medical 
opinion as to the current severity of PTSD and whether the 
Veteran is rendered unemployable solely as a result of his 
service-connected PTSD.  The examiner should clearly opine 
whether the Veteran's service-connected PTSD renders him 
unable to obtain or retain substantially gainful employment.

The Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial for a higher initial rating (as the original claim 
will be considered on the basis of the evidence of record), 
and shall result in denial of the claim for a TDIU (which, 
for this purpose, is considered a claim for increase).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Centers (VAMCs) in Durham and Salisbury, North 
Carolina, dated up to August 2008.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain any current records of treatment, from the 
VAMCs in Durham and Salisbury since August 2008, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities.

Documents of record-specifically, a July 2009 private 
treatment record from HB, Jr., MD-also indicate that the 
Veteran receives disability benefits from the Social Security 
Administration (SSA).  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; see also Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
SSA's determination on the Veteran's claim, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) (2009) with respect to requesting records from 
Federal facilities.

The Board further finds that further notification action 
regarding the claims for service connection is warranted.  

Notice requirements under the Veterans Claims Assistance Act 
of 2000 (VCAA) essentially require VA to notify a claimant of 
any evidence that is necessary to substantiate the claim(s), 
as well as the evidence that VA will attempt to obtain and 
which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In this case, while the Veteran has been notified how to 
substantiate a claim for service connection on a direct 
basis, he has not been notified how to substantiate a claim 
for service connection on a secondary basis.  The Board notes 
that action by the RO is required to satisfy the provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claims remaining on appeal.  The 
RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The letter should inform the 
Veteran of the information and evidence necessary to 
substantiate his claims for service connection on a secondary 
basis, as well as specify what evidence VA will provide and 
what evidence the Veteran is to provide.
 
After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claim for higher initial rating for 
PTSD should include consideration of whether "staged" 
rating of the Veteran's disability (assignment of different 
ratings for distinct periods of time, based on the facts 
found) pursuant to Fenderson (cited to above) is appropriate.  
For the sake of efficiency, the RO should adjudicate all the 
claims in light of all evidence added to the record since the 
RO's last adjudication of the claim (to include during the 
Board hearing, notwithstanding the waiver accompanying the 
evidence)..

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the VAMCs in 
Durham and Salisbury all outstanding 
pertinent records of evaluation and/or 
treatment (dated from August 2008 to the 
present).  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should request from SSA a copy 
of its determination on the Veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should, through a VCAA-
compliant letter sent to the Veteran and 
his representative, request that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims remaining on 
appeal that is not currently of record.  

The RO should explain how to establish 
entitlement to service connection on a 
secondary basis, as well as the evidence 
that will be obtained by VA and the type 
of evidence that is the Veteran's ultimate 
responsibility to submit.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a VA examination by a psychiatrist 
or psychologist at a VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the individual designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies (to include psychological testing, 
if warranted) should be accomplished (with 
all findings made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.  

The examiner should render specific 
findings with respect to the existence and 
extent (or frequency, as appropriate) of:  
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  The 
examiner should provide a multi-axial 
diagnosis, including assignment of a GAF 
scale score that represents the level of 
impairment due to the Veteran's PTSD, and 
an explanation of what the score means.  

The examiner should also render an 
opinion, based upon review of the record 
and consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that the 
Veteran's service-connected PTSD renders 
him unable to obtain or retain 
substantially gainful employment.

In rendering the requested findings and 
opinion, the examiner should specifically 
consider and discuss the May and September 
2006 VA examinations and the July 2005, 
July 2008, July 2009, and September 2009 
treatment reports from Dr. B.  

The psychiatrist should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal.  

If the Veteran fails, without good cause, 
to report to the scheduled examination, in 
adjudicating the claim for a TDIU, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim in 
light of all pertinent evidence (to 
particularly include all that added to the 
record since the RO's last adjudication of 
the claims) and legal authority.  The RO's 
adjudication of the claim for a higher 
initial rating should include 
consideration of whether "staged" rating 
of the Veteran's disability, pursuant to 
Fenderson (cited to above) is appropriate.
 
9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


